UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	December 31, 2012 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 12/31/12 (Unaudited) COMMON STOCKS (96.6%)(a) Shares Value Aerospace and defense (1.3%) Embraer SA ADR (Brazil) 36,000 $1,026,360 Rolls-Royce Holdings PLC (United Kingdom) 163,515 2,355,966 Safran SA (France) 31,611 1,379,365 4,761,691 Airlines (1.2%) Deutsche Lufthansa AG (Germany) 136,304 2,562,030 Japan Airlines Co., Ltd. (Japan)(NON) 38,200 1,635,038 4,197,068 Auto components (2.0%) Aisin Seiki Co., Ltd. (Japan) 61,500 1,918,021 Bridgestone Corp. (Japan) 84,400 2,187,741 Delphi Automotive PLC (United Kingdom)(NON) 38,400 1,468,800 Valeo SA (France) 28,996 1,470,282 7,044,844 Automobiles (3.2%) Bayerische Motoren Werke (BMW) AG (Germany) 8,940 862,192 Brilliance China Automotive Holdings, Inc. (China)(NON) 1,208,000 1,511,755 Daimler AG (Registered Shares) (Germany) 56,814 3,104,587 Maruti Suzuki India, Ltd. (India) 65,994 1,809,160 Nissan Motor Co., Ltd. (Japan) 337,700 3,205,262 10,492,956 Beverages (4.3%) Anheuser-Busch InBev NV (Belgium) 48,651 4,251,544 Fomento Economico Mexicano SAB de CV ADR (Mexico) 23,600 2,376,520 Pernod-Ricard SA (France) 43,782 5,148,185 SABMiller PLC (United Kingdom) 54,848 2,581,590 14,357,839 Biotechnology (0.9%) Grifols SA ADR (Spain)(NON)(S) 117,216 3,039,406 3,039,406 Building products (0.5%) Daikin Industries, Ltd. (Japan) 45,100 1,549,657 1,549,657 Capital markets (1.8%) Ashmore Group PLC (United Kingdom) 434,555 2,512,736 KKR & Co. LP 92,300 1,405,729 UBS AG (Switzerland) 124,717 1,961,321 5,879,786 Chemicals (2.7%) BASF SE (Germany) 42,438 3,988,804 Lanxess AG (Germany) 22,151 1,937,251 Syngenta AG (Switzerland) 5,470 2,206,505 Tronox, Ltd. Class A 54,400 992,800 9,125,360 Commercial banks (6.2%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 162,968 1,496,102 Barclays PLC (United Kingdom) 1,062,296 4,587,400 China Construction Bank Corp. (China) 1,222,000 995,935 Grupo Financiero Banorte SAB de CV (Mexico) 335,400 2,165,804 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 714,500 3,844,824 Sberbank of Russia ADR (Russia) 267,216 3,321,567 Societe Generale SA (France)(NON) 69,199 2,602,867 UniCredit SpA (Italy)(NON) 350,368 1,730,149 20,744,648 Commercial services and supplies (1.9%) Aggreko PLC (United Kingdom) 30,656 879,165 Regus PLC (United Kingdom) 1,543,777 2,785,872 Tyco International, Ltd. 93,102 2,723,234 6,388,271 Communications equipment (0.5%) F5 Networks, Inc.(NON) 9,200 893,780 Telefonaktiebolaget LM Ericsson Class B (Sweden) 75,636 760,767 1,654,547 Computers and peripherals (1.6%) Apple, Inc. 2,800 1,492,484 Gemalto NV (Netherlands) 16,568 1,500,002 Pegatron Corp. (Taiwan)(NON) 1,882,000 2,448,608 5,441,094 Construction and engineering (1.8%) China Communications Construction Co., Ltd. (China) 2,904,000 2,851,638 Chiyoda Corp. (Japan) 112,000 1,603,717 Daelim Industrial Co., Ltd. (South Korea) 13,394 1,100,337 Jaypee Infratech, Ltd. (India)(NON) 322,660 304,154 5,859,846 Construction materials (0.6%) PT Indocement Tunggal Prakarsa Tbk (Indonesia) 825,000 1,927,409 1,927,409 Diversified financial services (3.0%) BM&F Bovespa SA (Brazil) 249,300 1,704,615 Citigroup, Inc. 38,100 1,507,236 ING Groep NV GDR (Netherlands)(NON) 354,855 3,393,369 ORIX Corp. (Japan) 30,810 3,476,566 10,081,786 Electrical equipment (1.4%) Dongfang Electric Corp., Ltd. (China)(S) 1,213,000 2,493,642 Mitsubishi Electric Corp. (Japan) 267,000 2,272,556 4,766,198 Electronic equipment, instruments, and components (1.6%) Hollysys Automation Technologies, Ltd. (China)(NON) 89,800 1,065,926 Murata Manufacturing Co., Ltd. (Japan) 50,700 2,990,223 Sartorius AG zero % pfd. (Germany) 15,201 1,348,834 5,404,983 Energy equipment and services (2.0%) Ezion Holdings, Ltd. (Singapore) 1,537,000 2,144,695 Halliburton Co. 77,400 2,685,006 Petrofac, Ltd. (United Kingdom) 70,783 1,917,712 6,747,413 Food and staples retail (0.8%) Magnit OJSC GDR (Russia) 50,444 2,042,569 Olam International, Ltd. (Singapore)(NON)(F) 104,542 33,767 Olam International, Ltd. (Singapore)(S) 334,000 428,362 2,504,698 Food products (4.4%) Associated British Foods PLC (United Kingdom) 110,917 2,823,277 First Resources, Ltd. (Singapore) 542,000 902,900 Kerry Group PLC Class A (Ireland) 69,706 3,700,064 Nestle SA (Switzerland) 109,104 7,110,756 14,536,997 Gas utilities (0.7%) Tokyo Gas Co., Ltd. (Japan) 492,000 2,249,402 2,249,402 Health-care equipment and supplies (0.8%) Covidien PLC 31,925 1,843,350 Elekta AB Class B (Sweden) 58,956 929,719 2,773,069 Health-care providers and services (0.1%) Chindex International, Inc.(NON) 20,970 220,185 220,185 Hotels, restaurants, and leisure (1.7%) Compass Group PLC (United Kingdom) 470,161 5,560,482 5,560,482 Household durables (1.4%) Haier Electronics Group Co., Ltd. (China)(NON) 1,504,000 2,211,395 Persimmon PLC (United Kingdom) 174,830 2,308,841 4,520,236 Industrial conglomerates (1.5%) Jaiprakash Associates, Ltd. (India) 848,475 1,530,301 Siemens AG (Germany) 30,790 3,346,553 4,876,854 Insurance (2.9%) AIA Group, Ltd. (Hong Kong) 1,119,200 4,460,504 Prudential PLC (United Kingdom) 380,989 5,316,047 9,776,551 Internet and catalog retail (0.7%) Rakuten, Inc. (Japan) 291,900 2,276,441 2,276,441 Internet software and services (1.1%) Google, Inc. Class A(NON) 2,864 2,031,636 Tencent Holdings, Ltd. (China) 47,100 1,532,865 3,564,501 IT Services (1.3%) InterXion Holding NV (Netherlands)(NON) 72,456 1,721,555 Visa, Inc. Class A 16,200 2,455,596 4,177,151 Machinery (1.8%) Fiat Industrial SpA (Italy) 148,053 1,623,324 Invensys PLC (United Kingdom) 135,630 736,883 Mori Seiki Co., Ltd. (Japan) 162,300 1,418,685 NSK, Ltd. (Japan) 312,000 2,223,404 6,002,296 Media (3.9%) Global Mediacom Tbk PT (Indonesia) 7,722,500 1,927,105 Kabel Deutschland Holding AG (Germany) 34,702 2,594,958 News Corp. Class A 45,300 1,156,962 Pearson PLC (United Kingdom) 119,530 2,336,733 Virgin Media, Inc. (United Kingdom) 37,800 1,389,150 WPP PLC (United Kingdom) 240,360 3,494,178 12,899,086 Metals and mining (5.3%) AuRico Gold, Inc. (Canada)(NON) 204,000 1,679,662 Barrick Gold Corp. (Canada) 49,000 1,715,271 Goldcorp, Inc. (Canada) 123,263 4,531,746 Rio Tinto, Ltd. (Australia) 85,549 5,954,545 Teck Resources, Ltd. Class B (Canada) 51,600 1,875,279 Xstrata PLC (United Kingdom)(NON) 99,198 1,764,342 17,520,845 Multi-utilities (0.5%) Centrica PLC (United Kingdom) 293,043 1,591,925 1,591,925 Oil, gas, and consumable fuels (5.5%) BG Group PLC (United Kingdom) 372,654 6,248,761 Inpex Corp. (Japan) 175 933,949 Origin Energy, Ltd. (Australia) 216,986 2,655,407 Royal Dutch Shell PLC Class A (United Kingdom) 75,381 2,663,552 Suncor Energy, Inc. (Canada) 102,500 3,370,639 Tullow Oil PLC (United Kingdom) 122,333 2,491,233 18,363,541 Pharmaceuticals (7.4%) Astellas Pharma, Inc. (Japan) 88,200 3,962,057 Bayer AG (Germany) 49,357 4,687,065 Merck KGaA (Germany) 21,289 2,808,826 Mitsubishi Tanabe Pharma Corp. (Japan) 97,500 1,271,248 Sanofi (France) 65,537 6,215,215 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China)(NON) 1,214,500 1,848,836 Shire PLC (United Kingdom) 86,850 2,667,423 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 28,200 1,052,988 24,513,658 Real estate management and development (2.4%) Mitsubishi Estate Co., Ltd. (Japan) 126,000 3,012,195 Realogy Holdings Corp.(NON) 11,449 480,400 Sun Hung Kai Properties, Ltd. (Hong Kong) 167,000 2,520,560 Unitech, Ltd. (India)(NON) 2,914,511 1,810,137 7,823,292 Road and rail (0.2%) Localiza Rent a Car SA (Brazil) 38,900 712,454 712,454 Semiconductors and semiconductor equipment (1.7%) ASML Holding NV ADR (Netherlands) 40,528 2,610,408 NXP Semiconductor NV(NON) 32,900 867,573 Samsung Electronics Co., Ltd. (South Korea) 705 1,009,014 SK Hynix, Inc. (South Korea)(NON) 53,660 1,301,849 5,788,844 Software (1.1%) SAP AG (Germany) 18,714 1,499,114 VMware, Inc. Class A(NON) 22,500 2,118,150 3,617,264 Specialty retail (1.4%) Foschini Group, Ltd. (The) (South Africa) 88,438 1,472,727 Kingfisher PLC (United Kingdom) 671,991 3,103,851 4,576,578 Textiles, apparel, and luxury goods (1.7%) Christian Dior SA (France) 23,313 4,030,481 Cie Financiere Richemont SA (Switzerland) 20,826 1,665,319 5,695,800 Thrifts and mortgage finance (0.9%) Housing Development Finance Corp., Ltd. (HDFC) (India)(NON) 197,330 3,010,021 3,010,021 Tobacco (3.4%) British American Tobacco (BAT) PLC (United Kingdom) 124,936 6,330,511 Japan Tobacco, Inc. (Japan) 171,000 4,820,778 11,151,289 Trading companies and distributors (1.6%) Finning International, Inc. (Canada) 63,800 1,575,918 Mitsui & Co., Ltd. (Japan) 168,900 2,526,792 Wolseley PLC (United Kingdom) 28,560 1,357,480 5,460,190 Water utilities (0.6%) Beijing Enterprises Water Group, Ltd. (Hong Kong) 4,862,000 1,264,270 Hyflux, Ltd. (Singapore)(S) 834,000 877,267 2,141,537 Wireless telecommunication services (1.3%) Softbank Corp. (Japan) 36,500 1,335,598 Vodafone Group PLC (United Kingdom) 1,166,714 2,934,132 4,269,730 Total common stocks (cost $295,151,836) $321,639,719 PREFERRED STOCKS (1.5%)(a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 6,200 $4,958,072 Total preferred stocks (cost $4,266,720) $4,958,072 WARRANTS (0.0%)(a)(NON) Expiration date Strike Price Warrants Value Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.67 51,600 $19,067 Total warrants (cost $—) $19,067 U.S. TREASURY OBLIGATIONS (0.0%)(a) Principal amount Value U.S. Treasury Notes 1/4s, April 30, 2014(i) $110,000 $110,095 Total U.S. treasury obligations (cost $110,095) $110,095 SHORT-TERM INVESTMENTS (2.3%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21%(d) 1,689,116 $1,689,116 Putnam Money Market Liquidity Fund 0.14%(AFF) 3,849,691 3,849,691 SSgA Prime Money Market Fund 0.08%(P) 980,000 980,000 U.S. Treasury Bills with effective yields ranging from 0.177% to 0.192%, March 7, 2013(SEGSF) $1,069,000 1,068,938 Total short-term investments (cost $7,587,447) $7,587,745 TOTAL INVESTMENTS Total investments (cost $307,116,098)(b) $334,314,698 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $212,497,939) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/16/13 $4,047,918 $4,057,638 $9,720 Canadian Dollar Sell 1/16/13 49,348 49,318 (30) Barclays Bank PLC British Pound Sell 1/16/13 9,572,548 9,476,575 (95,973) Canadian Dollar Sell 1/16/13 2,249,804 2,250,206 402 Euro Buy 1/16/13 3,012,329 2,981,622 30,707 Hong Kong Dollar Sell 1/16/13 6,036,776 6,037,204 428 Japanese Yen Buy 1/16/13 5,573,649 5,873,553 (299,904) Singapore Dollar Buy 1/16/13 258,844 259,734 (890) Swedish Krona Buy 1/16/13 1,698,536 1,665,067 33,469 Swiss Franc Buy 1/16/13 4,376,190 4,340,500 35,690 Citibank, N.A. Australian Dollar Buy 1/16/13 728,185 729,464 (1,279) British Pound Buy 1/16/13 5,814,515 5,755,421 59,094 Canadian Dollar Sell 1/16/13 1,637,427 1,637,387 (40) Danish Krone Buy 1/16/13 7,175,005 7,126,384 48,621 Euro Sell 1/16/13 8,016,685 7,928,678 (88,007) Singapore Dollar Sell 1/16/13 227,491 228,290 799 Credit Suisse International Australian Dollar Sell 1/16/13 $856,207 $857,272 $1,065 British Pound Buy 1/16/13 4,369,455 4,335,984 33,471 Canadian Dollar Buy 1/16/13 4,118,995 4,117,612 1,383 Euro Sell 1/16/13 6,026,903 5,960,899 (66,004) Japanese Yen Buy 1/16/13 5,310,106 5,595,851 (285,745) Norwegian Krone Buy 1/16/13 993,765 982,565 11,200 Swedish Krona Buy 1/16/13 1,920,760 1,880,824 39,936 Swiss Franc Buy 1/16/13 9,992,285 9,886,272 106,013 Deutsche Bank AG Australian Dollar Buy 1/16/13 2,630,452 2,635,018 (4,566) British Pound Sell 1/16/13 938,737 929,194 (9,543) Canadian Dollar Buy 1/16/13 2,637,049 2,637,117 (68) Euro Buy 1/16/13 2,678,345 2,648,770 29,575 Swedish Krona Buy 1/16/13 1,457,019 1,428,178 28,841 Swiss Franc Buy 1/16/13 3,376,874 3,339,534 37,340 Swiss Franc Sell 1/16/13 3,376,874 3,351,677 (25,197) Goldman Sachs International Australian Dollar Buy 1/16/13 1,300,235 1,302,479 (2,244) Japanese Yen Sell 1/16/13 281,605 296,708 15,103 HSBC Bank USA, National Association Australian Dollar Buy 1/16/13 5,309,767 5,316,324 (6,557) British Pound Sell 1/16/13 1,950,084 1,930,260 (19,824) Hong Kong Dollar Buy 1/16/13 2,164,595 2,164,752 (157) Hong Kong Dollar Sell 1/16/13 2,164,595 2,164,710 115 Norwegian Krone Buy 1/16/13 2,512,692 2,475,768 36,924 Swiss Franc Buy 1/16/13 3,622,821 3,584,544 38,277 Swiss Franc Sell 1/16/13 3,622,821 3,595,671 (27,150) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/13 2,101,975 2,105,837 (3,862) British Pound Buy 1/16/13 2,611,049 2,584,635 26,414 Canadian Dollar Sell 1/16/13 6,656,544 6,656,248 (296) Euro Buy 1/16/13 8,169,156 8,079,290 89,866 Hong Kong Dollar Buy 1/16/13 2,252,371 2,252,489 (118) Hong Kong Dollar Sell 1/16/13 2,252,371 2,252,598 227 Japanese Yen Buy 1/16/13 1,299,892 1,369,791 (69,899) Swedish Krona Buy 1/16/13 1,942,774 1,904,403 38,371 Swiss Franc Buy 1/16/13 3,001,994 2,968,992 33,002 Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/16/13 1,149,390 1,149,007 (383) British Pound Sell 1/16/13 1,120,506 1,109,081 (11,425) Canadian Dollar Sell 1/16/13 130,455 130,431 (24) Japanese Yen Sell 1/16/13 1,438,540 1,515,572 77,032 Swiss Franc Buy 1/16/13 164,147 162,139 2,008 Swiss Franc Sell 1/16/13 164,147 162,265 (1,882) State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 1,861,806 1,865,128 (3,322) Canadian Dollar Buy 1/16/13 3,155,052 3,155,609 (557) Euro Sell 1/16/13 601,172 594,516 (6,656) Israeli Shekel Buy 1/16/13 480,792 470,119 10,673 Swedish Krona Buy 1/16/13 1,081,761 1,060,524 21,237 UBS AG British Pound Sell 1/16/13 8,274,333 8,191,752 (82,581) Canadian Dollar Sell 1/16/13 4,496,190 4,496,089 (101) Euro Buy 1/16/13 5,026,137 4,971,554 54,583 Norwegian Krone Buy 1/16/13 813,345 801,121 12,224 Swedish Krona Buy 1/16/13 2,838,328 2,781,332 56,996 Swiss Franc Buy 1/16/13 1,613,800 1,595,565 18,235 WestPac Banking Corp. British Pound Buy 1/16/13 2,130,554 2,108,850 21,704 Canadian Dollar Sell 1/16/13 1,597,727 1,597,737 10 Euro Buy 1/16/13 3,042,296 3,008,828 33,468 Japanese Yen Sell 1/16/13 7,194,977 7,581,413 386,436 Total $366,375 Key to holding's currency abbreviations MYR Malaysian Ringgit Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820Fair Value Measurements and Disclosuresand references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $332,826,408. (b) The aggregate identified cost on a tax basis is $308,864,087, resulting in gross unrealized appreciation and depreciation of $36,148,190 and $10,697,579, respectively, or net unrealized appreciation of $25,450,611. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,297,120 $22,613,073 $23,060,502 $617 $3,849,691 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,609,094. The fund received cash collateral of $1,689,116, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $445,066 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.4% Japan 15.3 Germany 8.7 United States 8.4 France 6.3 Canada 4.4 China 4.4 Switzerland 3.9 Netherlands 2.8 Australia 2.6 India 2.6 South Korea 2.5 Hong Kong 2.5 Russia 1.6 Mexico 1.4 Spain 1.4 Singapore 1.3 Belgium 1.3 Indonesia 1.2 Ireland 1.1 Brazil 1.0 Italy 1.0 Taiwan 0.7 Sweden 0.5 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $146,289 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $454,752 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $121,000. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,014,912 $49,051,511 $— Consumer staples 2,376,520 40,140,536 33,767 Energy 6,055,645 19,055,309 — Financials 7,263,784 50,052,300 — Health care 6,155,929 24,390,389 — Industrials 6,037,966 38,536,559 — Information technology 15,257,108 14,391,276 — Materials 10,794,758 17,778,856 — Telecommunication services — 4,269,730 — Utilities — 5,982,864 — Total common stocks 57,956,622 263,649,330 33,767 Preferred stocks — 4,958,072 — U.S. Treasury Obligations — 110,095 — Warrants 19,067 — — Short-term investments 4,829,691 2,758,054 — Totals by level $62,805,380 $271,475,551 $33,767 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $366,375 $— Totals by level $— $366,375 $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,480,659 $1,114,284 Equity contracts 19,067 — Total $1,499,726 $1,114,284 The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $226,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2013
